                        Case 7:15-cr-00176-KMK Document 373 Filed 12/18/19. Page 1 of 1


                                          AIELLO CANNICK
                                          Your rights • Our business


Robert J. Aiello
Deveraux L Cannick                                                                                                    69-06 Grand Avenue
                                                                                                                Maspeth, New York 11378
Jennifer Arditi                                                                                        (718) 426-0444, Fax (718) 803-9764
                                                                                                           Email: info@aiellocannick.com
Of Counsel
John S. Esposito
Anthony J. Rattoballi
                                                      December 18, 2019


       VIA FACSIMILE- (914) 390-4152 & ECF
       Hon. Kenneth M. Karas
       United States District Court
       Southern District of New York
       300 Quarropas Street, Chambers 533
       White Plains, New York 10601-4150

                  Re:      United States v. Edwin Ceballos
                           7:15-cr-00176-KMK

        Dear Judge Karas:

               Mr. Ceballos is scheduled to appear before Your Honor on his Violation of Probation on
       Tuesday, January 71h, 2020 at l I :30 a.m. 1 will be on trial starting January 71h, 2020 before the ;
       Honorable Helen Blackwood in a murder trial. After speaking with your deputy, Dawn, we
       respectfully request an adjournment to January 281h, 2020 in the early afternoon.

                  Please know that the Government and the Probation Department consents to our request.
       Thank you in advance for your consideration.              ·
                                                                                       . . . ...       .
                                                                                  /                /

                                                      Very truly yours,        /,/ /                         /

                                                     .. lt-c¼!,li.tJ/
                                                      Dcveraux   L. C-fumick
                                                                               u(L41.,l-'IJr-
                                                                                  c.- r
        DLC/mw                                                             Ill c_. ,..,t~""
        cc:  AUSA George Turner
             AUSA James Ligtenberg                                   Gt~M .ialuuc 1·s (YlovcJ fu
             PO Officer Lisa Faro
                                                                           I (n/&at 5tm ,

                                                                                             ~ orJcrJ/
